   Case 4:19-cv-01917 Document 14 Filed on 07/18/19 in TXSD Page 1 of 1

                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION



Ning Gu                                     §
                                            §
versus                                      §             Civil Action 4:19−cv−01917
                                            §
RCI Hospitality Holdings, Inc., et al.      §


                                Notice of Reassignment

      This case is reassigned to Judge Keith P Ellison.


Entered: July 18, 2019                                David J. Bradley, Clerk
